Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 4, drawn to an apparatus that finds an alternate delivery location when it’s estimated based location/historical information that the recipient will be absent from the delivery location at the delivery time, classified in G06Q 10/0838.
II. Claims 2 and 5, drawn to an apparatus that finds an alternative delivery location, within a certain distance from the delivery vehicle, to deliver a package if it is determined the package is food, classified in G06Q 10/0832.
III. Claims 3 and 6, drawn to an apparatus that calculates a delivery route and finding alternate delivery locations along the route that can be used to deliver multiple packages at the same spot, classified in G06Q 10/08355.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I. has separate utility from subcombination II. as a standalone apparatus that determines an alternate delivery location if the change target user is expected to be absent from the delivery location. Subcombination II. has separate utility from subcombination I. as a standalone apparatus that determines an alternate delivery location based on the type of good being delivered being food. These subcombinations do not overlap in scope at least because the alternate delivery locations are compared to a calculated driving route between two target delivery locations in Invention I. while Invention II. compares the alternate delivery locations to the current position of the delivery vehicle. Inventions I. and II. are not obvious variants of each other at least because comparing the alternate delivery locations to a calculated driving route between two target delivery locations is not an obvious variant of comparing the alternate delivery locations to the current position of the delivery vehicle. See MPEP § 806.05(d).
Inventions I. and III. are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I. has separate utility from subcombination III. as a standalone apparatus that determines an alternate delivery location if the change target user is expected to be absent from the delivery location. Subcombination III. has separate utility from subcombination I. as a standalone apparatus that determines common candidate delivery locations for packages to be delivered to multiple users so that multiple packages can be delivered at one location. These subcombinations do not overlap in scope at least because the apparatus estimates whether a single change target user will be absent from a delivery location before searching for an alternate delivery location in Invention I. while Invention III. seeks common alternate delivery locations associated with multiple users without estimating whether they will be present/absent from their original delivery locations. Inventions I. and III. are not obvious variants of each other at least because estimating whether a single change target user will be absent from a delivery location before searching for an alternate delivery location is not an obvious variant of seeking common alternate delivery locations associated with multiple users without estimating whether they will be present/absent from their original delivery locations. See MPEP § 806.05(d).
Inventions II. and III. are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. Subcombination II. has separate utility from subcombination III. as a standalone apparatus that determines an alternate delivery location based on the type of good being delivered being food. Subcombination III. has separate utility from subcombination II. as a standalone apparatus that determines common alternate delivery locations amongst multiple users to deliver multiple packages at one location. These subcombinations do not overlap in scope at least because the common candidate delivery locations are compared to a calculated driving route in Invention III. while Invention II. compares the alternate delivery locations to the current position of the delivery vehicle. Inventions III. and II. are not obvious variants of each other at least because comparing the common candidate delivery locations to a calculated driving route is not an obvious variant of comparing the alternate delivery locations to the current position of the delivery vehicle. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I. and II., I. and III., and II. and III. include separate classifications as stated above. Furthermore, different search queries would be required, as Invention I. is directed to an apparatus for using movement history information of a user to determine an alternate delivery location if the user is expected to be absent, Invention II. is directed to an apparatus for determining an alternate delivery location for a package within a first distance from the delivery vehicle when the package type is food, and Invention III. is directed to an apparatus for determining common delivery locations among one or more users within a first distance of a calculated delivery route.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625